Mary Estill Buchanan Colorado Secretary of State 1575 Sherman Street Denver, Colorado 80203
Dear Mrs. Buchanan:
QUESTION PRESENTED AND CONCLUSION
I am writing in response to your request for an attorney general's opinion on the following question:
In the bill transferring office holder disclosure filings from the Attorney General to the Secretary of State, certain offices, not previously covered, were included. Must incumbents in these offices now file disclosures pursuant to this law?
     My conclusion is "yes."  The persons who hold those offices named in C.R.S. 1973, 24-6-202(1)(d), (e), (f), (g), and (h), as amended on July 1, 1979, must comply with the statutory disclosure requirements.
ANALYSIS
I have also noted the inquiry from J. Richard Barnes on this subject that you have attached as a part of your opinion request.
S.B. 229, 1979 Legislative Session, amends C.R.S. 1973, 24-6-202, the Public Official Disclosure Law. As amended, that law now provides that not more than 30 days after their election, reelection, appointment or retention in office, the public officials denominated within that statute shall file disclosure statements with the secretary of state, in such form as she shall proscribe. The contents of such disclosure are set forth in subsection (2) of 24-6-202.
S.B. 229 further amends subsection (1) of that statute to include the following persons among those officials required to file such disclosure statements. The covered officials now include:
A. Each member of the general assembly;
            B. The governor, lieutenant governor, secretary of state, attorney general, and state treasurer;
C. Each justice or judge of a court of record;
D. Each district attorney;
E. Each member of the state board of education;
            F. Each member of the board of regents of the university of Colorado;
            G. Each member of the public utilities commissions and;
H. Each member of the insurance board.
The Act specifically provides, in 24-6-202(1.5) a new subsection, that:
     The provisions of subsection (1) of this section apply to any person who is serving in any position noted in said subsection (1) on July 1, 1979.
SUMMARY
In light of the unambiguous language of section (1.5), it is my opinion that the persons who hold those offices named in C.R.S. 1973, 24-6-202(1)(d), (e), (f), (g), and (h) as amended, on July 1, 1979 must comply with the disclosure provisions of that statute. I hope that this opinion sufficiently addresses your inquiry.
Very truly yours,
                              J.D. MacFARLANE Attorney General
PUBLIC OFFICE OPEN RECORDS
C.R.S. 1973, 24-6-202(1)
SECRETARY OF STATE DEPT. Elections, Div. of
All officials named in C.R.S. 1973, 24-6-202(1) must file disclosure statements.